—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered December 16, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured when she fell over a speed bump in the defendant’s parking lot. It is well settled that there is no duty on the part of a landowner to warn against a condition that is readily observable by those employing the reasonable use of their senses (see, Paulo v Great Atl. & Pac. Tea Co., 233 AD2d 380;Ackermann v Town of Fishkill, 201 AD2d 441, 443; Tarricone v State of New York, 175 AD2d 308). As the defendant established its entitlement to summary judg*328ment as a matter of law and the plaintiff failed to raise an issue of fact, the Supreme Court properly granted the defendant’s motion (see, Paulo v Great Atl. & Pac. Tea Co., supra). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.